Citation Nr: 0739240	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-41 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss, right ear.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for tremors.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for migraine 
headaches.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for a nervous 
condition with depression and memory loss, claimed as anxiety 
and nerves.  




REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1970 to 
March 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating action that 
inter alia denied service connection for bilateral hearing 
loss and PTSD and also denied the veteran's petition to 
reopen previously denied claims of service connection for 
tremors, migraine headaches, and nervous condition with 
depression and memory loss.  

A rating decision in December 2005 granted service connection 
for tinnitus and a left ear hearing loss.  Accordingly those 
issues are not on appeal before the Board.

Although the rating decision on appeal adjudicated the claim 
of service connection for PTSD on the merits, a review of the 
file shows that the claim was previously denied by an 
unappealed rating decision in March 2001.  

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Therefore, even though the RO has 
reopened the claim and adjudicated on the merits, the Board 
must first determine if the claim was properly reopened 
(i.e., if new and material evidence was received), and only 
thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. 
Cir. 2001).  

The claim has accordingly been characterized as a "new and 
material evidence" issue on the title page.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge in a hearing at the RO in January 2007.  

The issues of new and material evidence to reopen previously-
denied claims for PTSD, tremors, migraines, and nervous 
condition with depression and memory loss are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of service connection for right ear 
hearing loss has been accomplished.  

2.  The veteran is shown to have had exposure to acoustic 
trauma in service.  

3.  The currently demonstrated right ear sensorineural 
hearing loss is shown to be as likely as not due to exposure 
to acoustic trauma.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a right ear sensorineural hearing 
loss disability is due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the claim 
herein decided, the Board finds that all notification and 
development action needed to fairly adjudicate the merits of 
the claim of service connection for right ear hearing loss 
has been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385  

The veteran's most recent VA audiological evaluation, in 
December 2005, showed right ear auditory thresholds over 40 
decibels at 3000 Hertz (60 decibels) and 4000 Hertz (85 
decibels); he also had auditory threshold greater than 26 at 
2000 Hertz (30 decibels), 3000 Hertz (60 decibels) and 4000 
Hertz (85 decibels).  The veteran is accordingly shown to 
have a current right ear hearing disability, and the first 
element of service connection is met.  
 
The service treatment record (STR) includes an induction 
physical examination in August 1970 and a separation physical 
examination in March 1972.  The right ear audiometer scores 
on those occasions were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
08/70
20
15  
15  
No 
score  
35
N/A
03/72
20
20  
30  
30  
70  
N/A 

The Board finds that comparison of the two examination 
reports above demonstrates a degree of high-frequency right 
ear hearing loss during service.  

Service connection may be granted for hearing loss if it 
becomes manifest to a compensable degree within the first 
year after discharge from service, even if there is no 
evidence of diagnosed hearing loss during service.  38 C.F.R. 
§§ 3.207, 3.309(a).  

In this case, there is no evidence addressing hearing loss to 
any degree within the first year after discharge from 
service, so the presumption does not apply.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to claim for service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The veteran's service record shows that he was a heavy 
equipment operator in an engineer unit, which is consistent 
with exposure to acoustic trauma due to loud engine noise.  

As noted, the veteran's most recent VA audiological 
evaluation in December 2005 resulted in scores reflecting a 
right ear hearing disability under VA criteria.  The 
audiologist diagnosed mild sloping-to-severe sensorineural 
hearing loss (SNHL) between 2000-8000 Hertz, bilaterally.  

At that time, the veteran reported having a history of noise 
exposure prior to service from bulldozers and factory work 
without hearing protection, and during service from combat 
noise in the Republic of Vietnam without hearing protection.  
The veteran also reported having occupational noise exposure 
after discharge from service due to factory work, bulldozers, 
and gunfire, and also reported recreational noise exposure 
due to motorcycles, gunfire, chain saws and leaf blowers.  

The VA audiologist noted that comparison of the veteran's 
induction physical and separation physical showed a 
significant hearing decrease in the left ear but essentially 
unchanged hearing in the right ear.  The audiologist 
therefore opined that the left ear hearing loss was 
consistent with acoustic trauma in service, and that hearing 
loss had been aggravated by post-military noise exposure.  
The audiologist was silent in regard to the etiology of the 
right ear hearing loss.  

The RO thereupon granted service connection for left ear 
hearing loss but continued the denial of service connection 
for right ear hearing loss.  

In case of a veteran who engaged in combat with the enemy in 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  Accordingly, if 
a veteran is shown to have participated in combat, acoustic 
trauma is customarily presumed.  

The veteran has advanced his personal belief that his hearing 
loss is due to exposure to combat noise during service in 
Vietnam.  A layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  

Further, a veteran's lay testimony, alone, is not sufficient 
to establish that he or she engaged in personal combat with 
the enemy.  That factor must be established by objective, 
competent, and factual evidence of record. VAOPGCPREC 12-99, 
p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 
(1998).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  

In this case, the veteran's service record shows that he 
served in Vietnam, but does not show participation in combat.  
Accordingly, combat-related acoustic trauma may not be 
presumed.  

Despite the absence of evidence that the veteran engaged in 
combat, the veteran's military occupational specialty of 
heavy equipment operator is consistent with noise exposure.  
As noted, service connection may be granted for hearing loss 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley,  5 Vet. App. at 159 (emphasis added).  

As there is a medically sound basis on which to attribute the 
onset of the current right ear hearing loss disability to 
service in this case, the conditions outlined in Hensley do 
apply.  

The Board notes at this points that the opinion of record in 
regard to etiology is that of an examining VA audiologist.  
The opinion of an audiologist is probative only to the extent 
that it attributes the veteran's hearing loss to the exposure 
to acoustic trauma or the aging process.  

The audiologist in this case stated that the left ear hearing 
loss was consistent with acoustic trauma but gave no opinion 
at all regarding the right ear hearing loss.  The 
audiologist's silence in regard to the right ear cannot be 
construed as evidence against the claim.  See Wisch v. Brown, 
8 Vet. App. 139 (1995) (a medical examination must 
specifically address pertinent issues, and the silence of an 
examiner cannot be relied upon as evidence against a claim).  

Therefore, based on review of the evidence in this case, the 
Board finds that the medical evidence in this case is in 
relative equipoise in showing that the veteran's current 
right ear hearing disability as likely as not was due to the 
exposure to acoustic trauma in service.  

By extending the benefit of the doubt to the veteran, the 
Board finds that service connection for bilateral hearing 
loss is warranted.  

In adjudicating this claim the Board has applied the benefit-
of- the-doubt rule.  When there is a proximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the evidence does not preponderate against the 
claim, and the benefit-of-the-doubt rule does apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for a right ear hearing loss is granted.  



REMAND

VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or he of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

As explained, the RO has not complied with Kent in regard to 
the four new-and-material-evidence issues on appeal.  

The claim of service connection for PTSD was denied by a 
rating decision in March 2001 because there was no diagnosis 
of PTSD or verified in-service stressor.  The rating decision 
on appeal denied service connection for the same reasons, but 
without advising the veteran of the reasons for the previous 
denial and without advising him to submit new and material 
evidence addressing those reasons.  The veteran is therefore 
prejudiced when the Board reviews the claim for new and 
material evidence.  

The claims of service connection for migraine headaches and 
for depression and memory loss were denied in an  unappealed 
rating decision in March 2001 because there was no evidence 
of chronic disability since discharge from service or, 
alternatively, no medical evidence of nexus between the 
claimed disabilities and military service.  

A petition to reopen those claims was denied in an unappealed 
rating decision in January 2002.  Notice letters to the 
veteran in August 2004 and May 2005 advised the veteran to 
submit new and material evidence, without advising him of the 
specific reasons these two claims were previously denied and 
without advising him of the evidence required to address 
those reasons.  

The claim of service connection for tremors was denied in an 
unappealed rating decision in January 2002 for no diagnosis 
of an underlying disability causing tremors or medical 
evidence of nexus between such disability and military 
service.  

The notice letters to the veteran in August 2004 and May 2005 
advised the veteran to submit new and material evidence, but 
did not advise him of the specific reasons the claim was 
previously denied and did not advise him of the evidence 
required to address those reasons.  

Any VCAA notice error is presumed to be prejudicial, and it 
is VA's burden to rebut the presumption.  Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  The Board has 
carefully reviewed the file, including the veteran's 
correspondence to VA and the veteran's testimony before the 
Board, to determine if the veteran had actual notice of the 
elements required by Kent, but cannot find clear indication 
that the veteran had such actual notice.  Accordingly, the 
presumption of prejudice is not rebutted and further 
development is required.  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record relating to 
the question of entitlement to service connection for PTSD, 
tremors, migraines, and nervous condition with depression and 
memory loss.  

Notice to the appellant should meet the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to send to the veteran and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary authorization, to enable the RO 
to obtain any additional pertinent 
evidence not currently of record that 
pertains to the issue of entitlement to 
service connection for PTSD, migraines, 
tremors, and nervous condition with 
depression and memory loss.  

The letter should provide notice of the 
elements generally required to establish 
service connection for a disability, the 
definition of "new and material 
evidence," and the evidence needed to 
address the specific reasons the four 
claims were previously denied on the 
merits.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him
in obtaining any additional evidence 
identified by him, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  When the actions requested have 
been completed, the RO should 
readjudicate the issue of whether new 
and material evidence had been 
submitted to reopen the claims of 
service connection for PTSD, migraines, 
tremors, and nervous condition with 
depression and memory loss.  

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should furnish to the veteran 
and his representative a Supplemental 
Statement of the Case (SSOC) and afford 
them an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


